F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                               JUN 30 1999
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 MILTON G. LEE,

                Plaintiff - Appellant,

           v.                                               No. 99-7026
                                                     (D. Ct. No. 97-CV-649-S)
 R. GREEN, also known as Reggie                             (E.D. Okla.)
 Green, Staff Representative; D.
 LIPPY, also known as Darrel Epperly,
 Disciplinary Officer,

                Defendants - Appellees.


                             ORDER AND JUDGMENT              *




Before TACHA , McKAY , and MURPHY , Circuit Judges.


       After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal.    See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

       Plaintiff, an inmate in the custody of the Oklahoma Department of



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Corrections, filed this suit against defendants under 42 U.S.C. § 1983 seeking

compensatory and punitive damages for alleged constitutional violations that

resulted from his absence at two prison disciplinary hearings. The district court

dismissed plaintiff’s civil rights complaint as frivolous pursuant to 28 U.S.C. §

1915(e) (2)(B)(I). Plaintiff argues on appeal that the district court erred in finding

that his complaint lacked merit in law or fact. We affirm.

      On October 21 and 22, 1996, while incarcerated at the Mack Alford

Correctional Center in Stringtown, Oklahoma, plaintiff received two misconduct

reports for disobeying the orders of prison officials. On the date that the

disciplinary hearings were convened to consider the two misconduct reports,

plaintiff was being transported to the Oklahoma State Penitentiary and was

therefore unable to attend the hearings. The hearing officer was unaware of the

reason for plaintiff’s unavailability and assumed that he was refusing to attend.

Plaintiff was found guilty of both incidents of misconduct. The hearing officer

imposed punishment that included loss of earned credits, placement in the

disciplinary unit, and monetary fines. Following an appeal by plaintiff, the

hearing officer’s findings were reversed, the misconduct was expunged from

plaintiff’s record, and plaintiff’s punishments were abolished. Thus, the only

punishment inflicted upon plaintiff was his detention in disciplinary segregation

pending the resolution of his appeal.


                                         -2-
       We agree with the district court that this case is controlled by     Sandin v.

Conner , 515 U.S. 472 (1995). As in        Sandin , plaintiff has failed to demonstrate

that his confinement and segregation during the administrative appeal process

implicated a protected liberty interest.     See id. at 486 (holding that “discipline in

segregated confinement did not present the type of atypical, significant

deprivation in which a State might conceivably create a liberty interest”). We

also agree with the district court that the allegations in plaintiff’s pro se

complaint are vague and conclusory. Construing this pro se complaint and all of

the filings in this court liberally, as we must under    Haines v. Kerner , 404 U.S.
519, 520-21 (1972), we find that none of the allegations in the filings below and

in this court rise to the level of a constitutional violation. Therefore, we hold that

this appeal is frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(I). Accordingly,

the order of the district court is AFFIRMED.



                                            ENTERED FOR THE COURT,


                                            Deanell Reece Tacha
                                            Circuit Judge




                                              -3-